
	

113 HR 326 IH: Budget Before Borrowing Act of 2013
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 326
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Lamborn
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to
		  establish a point of order to prohibit the extension of the public debt limit
		  unless a concurrent resolution on the budget has been agreed to and is in
		  effect.
	
	
		1.Short titleThis Act may be cited as the
			 Budget Before Borrowing Act of
			 2013.
		2.Point of order against
			 consideration of debt limit extensionSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
			
				(g)Point of order
				against consideration of debt limit extension(1)It shall not be in order
				in the House of Representatives or the Senate to consider any bill or joint
				resolution, or amendment thereto or conference report thereon, to extend the
				public debt limit unless a concurrent resolution on the budget has been agreed
				to and is in effect for the fiscal year during which such measure is being
				considered.
					(2)Paragraph (1) may be waived or
				suspended in the House of Representatives or the Senate only by the affirmative
				vote of two-thirds of its Members, duly chosen and sworn.
					(3)An affirmative vote of two-thirds of
				the Members, duly chosen and sworn, shall be required in the Senate to sustain
				an appeal of the ruling of the Chair on a point of order under paragraph
				(1).
					.
		
